Citation Nr: 0412313	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for bilateral 
renal calculi, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
prostatitis.

6.  Entitlement to an increased (compensable) evaluation for 
varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and June 1998 rating 
determinations of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of this appeal, the veteran moved to 
California.  As such, the Oakland, California, RO has assumed 
jurisdiction.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's representative, in his 
April 2004 written argument, requested that this matter be 
remanded for additional VA examinations as the last 
comprehensive VA examinations afforded the veteran occurred 
in December 2000.  

The Board is in agreement with the veteran's representative.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for hearing loss, tinnitus, renal 
calculi, sinusitis with headaches, 
prostatitis, and varicose veins of the 
lower left extremity.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of any current hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his varicose veins of the 
left lower extremity.  The claims folder 
must be made available to the examiner.  
All necessary tests and studies should be 
performed and all findings must be 
reported in detail.  

The examiner is requested to comment on 
the absence or presence of the following: 
asymptomatic palpable or visible varicose 
veins; varicose veins manifested by 
intermittent edema of an extremity or 
aching and fatigue in a leg after 
prolonged standing or walking, with 
symptoms relieved by elevation of the 
extremity or compression hosiery; 
persistent edema, incompletely relieved 
by elevation of an extremity, with or 
without beginning stasis pigmentation or 
eczema; persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; persistent edema 
or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; and/or massive, board-like 
edema with constant pain at rest.

5.  The RO should schedule the veteran 
for a VA ear, nose, and throat 
examination to determine the severity of 
his service-connected sinusitis.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available for review.

The examiner is requested to report the 
presence or absence of any of the 
following: one or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.

6.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of any current prostatitis and 
bilateral renal calculi.  The claims 
folder must be made available to the 
examiner.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  

With regard to the prostatitis, the 
examiner is requested to comment on the 
absence or presence of the following: (1) 
urinary frequency, daytime voiding 
interval between two and three hours, or; 
awakening to void two times per night; 
daytime voiding interval of between one 
and two hours or when there is awakening 
to void three or four times per night; or 
daytime voiding interval of less than one 
hour, or awakening to void five or more 
times per night; (2) urinary tract 
infection requiring long-term drug 
therapy, 1-2 hospitalizations per year, 
and/or requiring intermittent intensive 
management; recurrent symptomatic 
infection requiring drainage/frequent 
hospitalization (greater than two times 
per year) and/or requiring continuous 
intensive management.

With regard to bilateral renal calculi, 
the examiner is requested to comment on 
the absence or presence of the following: 
occasional attack of colic, not infected 
and not requiring catheter drainage; 
frequent attacks of colic, requiring 
catheter drainage; and/or hydronephrosis 
manifested by frequent attacks of colic 
with infection (pyonephrosis), kidney 
function impaired.

Albumin and casts with history of acute 
nephritis, or, hypertension non-
compensable under diagnostic code 7101; 
albumin constant or recurring with 
hyaline and granular casts or red blood 
cells, or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 7101; 
constant albuminuria with some edema, or, 
definite decrease in kidney function; or, 
hypertension at least 40 percent 
disabling under diagnostic code 7101; 
persistent edema and albuminuria with BUN 
40 to 80mg%, or, creatinine 4 to 8mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; and/or 
regular dialysis, or precluding more than 
sedentary activity from one of the 
following: persistent edema and  
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other  
organ systems, especially cardiovascular.

7.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

8.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




